Citation Nr: 1627081	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to January 1972, with additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript is in the record.  In November 2013, the case was remanded (by the VLJ who conducted the September 2012 hearing) for additional development.  The case has now been assigned to the undersigned VLJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

As noted above, in September 2012 the Veteran testified at a videoconference hearing before a VLJ who is no longer employed by the Board.  In a May 2016 letter, the Board asked the Veteran if he wished to have another Board hearing.  In June 2016, the Veteran responded that he did want another Board hearing, via videoconference.  He is entitled to such hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before the Board addressing the issue of service connection for a low back disability.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.  That issue should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

